Name: 2012/311/EU: Council Decision of 7Ã June 2012 on the position to be taken by the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention, 1999
 Type: Decision
 Subject Matter: cooperation policy;  international affairs
 Date Published: 2012-06-19

 19.6.2012 EN Official Journal of the European Union L 158/1 COUNCIL DECISION of 7 June 2012 on the position to be taken by the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention, 1999 (2012/311/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 214(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Food Aid Convention 1999 (FAC) was concluded by the European Community by Council Decision 2000/421/EC (1), and extended by various decisions of the Food Aid Committee. (2) The current FAC expires on 30 June 2012 and the question of its possible extension will be addressed in the session of the Food Aid Committee in June 2012. (3) Pursuant to Article XXV(b) of the FAC, its extension is conditional upon the Grains Trade Convention 1995 remaining in force. On 6 June 2011, the International Grains Council decided to extend the Grains Trade Convention 1995 until 30 June 2013. (4) At the 103rd session of the Food Aid Committee on 14 December 2010, its members agreed to begin the formal process of renegotiating the FAC with a series of negotiation sessions. (5) As the new Food Assistance Convention, which will succeed the FAC, enters into force only on 1 January 2013, there is a gap of six months between the expiry of the FAC and the entry into force of the new Food Assistance Convention. (6) At the 105th session of the Food Aid Committee on 30 November 2011, Parties to the FAC agreed that an overlap with the new Food Assistance Convention should be avoided and that a six-month gap was preferable to an extension of the FAC. (7) The European Commission, which represents the European Union in the Food Aid Committee, should therefore be authorised to oppose a consensus in the Food Aid Committee favouring an extension, HAS ADOPTED THIS DECISION: Article 1 The position of the European Union within the Food Aid Committee shall be to oppose a consensus in the Food Aid Committee, pursuant to Rule 13 of the Rules of Procedure of the Food Aid Committee, favouring an extension of the Food Aid Convention. Article 2 The Commission is hereby authorised to express this position within the Food Aid Committee. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 7 June 2012. For the Council The President M. BÃDSKOV (1) OJ L 163, 4.7.2000, p. 37.